OFFICE      OF THE ATTORNEY         GENERAL      OF TEXAS
                                            AUSTIN

-C.yucW
 *r(arrr.mtRu




          Dear   h’.




                                                           01 bar,refueett *,o
                                                            a6on tiubtno par-


                                                  eimozS*e
                                                         Beased Ultil Btatutea


                                 ate for the p3nmhaseOS mater-
                               , eqLLtpmontadl mlstenanoesor
                               tw aball Be upon~t~tW&
                 BS&+,.exoept as ,MwoSnaSterpz'
                 ale         .toBe expded
                       aaitnnlt                      is,rfir   axoBB0 or the
                 sumof +6,0OO,OotEepurcWee aballbeasde
                 upon eealwl oonpetitlvebiao rectelted
                                                     by the
                 Ilxulqger   aster   ten   days   eaY8rtLeement     Till some
                 paper or papere of g.3nw~,M.rcmlotioPinthie
                 Btate. TEere~the tummnt.of tEe paroEw4eit3
                 lese than $6,000,0o~.tEa
                                        maxeger&all, before
                 lettimgany oontreptfob swh parohDee,ask
the
for the msteriaJ5 sndinstallation   sf asamiing plsntat
the BtateJarmindi8strle5.    The 6y5t0m,~no tlouBt, aoted
%$ guru-oe    of Aytisls 6lW1, abwe quoted, and the Board
              rhaps dsolinsd to approve the sontraat Be-
oause of Ar r1015 680 of the statutes.

           The langmge~ot    A.IWole   0188m, *all   toMroot*   for
the purchase of ad4rlal5,         sup &es, eqaipmmt 55d suste-
name for the4        Prison SystenQ p'e Braod enootgb to %~5&uae
the present; oontraot. mhel~ngaage ofdrtidee~4, %3.m
supplies        to inoluda* * e ard all othsr.tEings re@md       By
the iliffe~rent      department5 or bmtitutions,  sxsspt sb*iotly
pwishable goods,*         is also broad snsugb to ower   the present
eontraot.

           fhwe Is, therefore, an olmious ooafliot, and 0110
OF t,hs other OS the statutes must fall. The rule in sued a
0888 IS that ths'last Ast 'rep3515 or supereecles the prior
Aot in respect to t&e OOafliOt.
                                  .



     Eonorable   460 ,,a. shfwgard - Ewe. 3




                  Article 6lflSn was enacted in IQzr.    &tic18     634
     was smenlefl %q 1989 by H. B. 149 (atiC. 8. 41st Leg..p.
     aoj C@;l+      ,‘Lbere is no 5xprees repealSng clause in
     H. Bi Ho. $4*. mere is alwsgs an inrpl+ation of repeal,
     Jwweyer,  where,,.as here, the prtieions of'the lzm statutes
     relste".to~the asme subjeot-m&t&r, and sre,l;n such conflict
     85 that both oalmot stsud at the ssme time. Furthermore,
     the. emergemy   olauee of H. B. No. 149 la '$uite.eignifioant.
     ~Thtat~clause   ier

                   *The neoeseity for 0onformIng and extend-
             ing the e1x5roiee of the rosponsibil+ties to
1.
             be aee@ed    by the Board Of Control to all in-
             stitutions of the St&e gorermo3nt, creates
             ane+frgemoy    and an ikperatire ,plbliO.netes~
i
             sk*y that ,the oonstitutional rule~requjr%ng
             that.biil&be    reed on three meteral dsye be
             ~usp51#%3d, an&the   rule $5 hereby suep5n&&,
             andth%e    A& shall t5ke SffeOt 8ndb5~i3l



                80:.&t, you are adylsed that the. oonf+raot in
      question should have been let by th0 @o&d-of   Contro2
      rather than by the FrzLson System, Artiole 634 being the
      llaast Aot, ,and you should not pass the aooouut for psy-
           .

                                         Very bLly   y0urs

                                      ATTORNEX




      O&aR                                              Assistant